            Case 1:21-cv-01371-JDB Document 1 Filed 05/18/21 Page 1 of 8




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

--------------------------------------------------------------------x
JENNY SCHIEBER
Bartenurastra 9
Jerusalem 92104
Israel
                                                       Plaintiff,

                          v.

UNITED STATES OF AMERICA

SERVE:

Merrick Garland                                                         Civil Action No. 5:21-cv-
Attorney General of the United States
950 Pennsylvania Avenue, NW
Washington, D.C. 20224

COPY:

Channing D. Phillips
United States Attorney
United States Attorney’s Office
555 4th Street, NW
Washington, D.C. 20530


                                                     Defendant
--------------------------------------------------------------------x

                                           COMPLAINT

Plaintiff Jenny Schieber, by her undersigned attorneys, files this Complaint alleging:

                                     NATURE OF THE ACTION

          1. This is an action for declaratory relief under the Administrative Procedure Act

                                              1
            Case 1:21-cv-01371-JDB Document 1 Filed 05/18/21 Page 2 of 8




(“APA”) 5 U.S.C. §§701-706 and under the Declaratory Judgment Act (“DJA”), 28 U.S.C.§ 2101-

02. The claim for declaratory relief seeks a judicial declaration that Defendant’s actions in denying

Plaintiff’s claim for compensation under the Agreement on Compensation of Certain Holocaust

Victims (“Agreement”) (ECF No. 15-2) between France and the United States is arbitrary and

capricious.

       2.     Those eligible under the Agreement include survivors or spouses, or children of

deceased survivors or spouses, standing in their shoes. Otherwise eligible claimants are excluded

if they, or the person on whose behalf they are making a claim are or were French citizens (or

citizens of certain other countries). The Agreement also states that a declaration on one’s honor

as to nationality is sufficient to satisfy the requirements regarding citizenship.

       3. Plaintiff seeks a declaration of the Court vacating the denial of her claims and awarding

her compensation from the Holocaust Deportation Fund (“Fund”) established under the

Agreement, commensurate with her status as the child of a deceased surviving spouse.

                                JURISDICTION AND VENUE

        4. This Court has subject matter jurisdiction over this action under 28 U.S.C. §1331.

In addition, this action arises under the Constitution and federal statutes or treaties, including the

APA and the Agreement. This Court has jurisdiction to grant declaratory and further necessary

and proper relief pursuant to the DJA.




                                         2
             Case 1:21-cv-01371-JDB Document 1 Filed 05/18/21 Page 3 of 8




        5.    The U.S. delegated the administration of the $60 million Fund to its agency, the

Department of State (“State Department” or “State”). Plaintiff’s claim was denied in a letter dated

April 3, 2018 from the State Department, (“the Rejection”). The Rejection was a final agency

action and there is no other adequate remedy available to Plaintiff, pursuant to 5 U.S.C. §704.

        6.    Venue is correct in this Court pursuant to 28 U.S.C. §1391 (e)(2) because Defendant

is located in this District and the alleged arbitrary and capricious conduct occurred in this District.



                                              PARTIES

        7.    Plaintiff Jenny Schieber is a citizen and resident of Israel.

        8.     Defendant United States is sued pursuant to the APA and the DJA for the arbitrary

and capricious acts or omissions of its agency, the State Department.

                               STATEMENT OF THE FACTS

        9.     Mrs. Schieber’s mother was deported to Auschwitz on July 31, 1943, where she was

killed. Her father Leizer survived and passed away in Antwerp, Belgium on August 1, 1964.

        10.    Mrs. Schieber filed a claim on behalf of the estate of her father, a surviving spouse.

However, on April 3, 2018, State rejected her claim, taking the position that she had provided no

evidence of the fact that her father was stateless. State did not claim however, that he was a citizen

of Belgium or any other excluded country, merely stating that State had been unable to find proof

of statelessness.

        11. When the State Department rejected Plaintiff's sworn affidavits of nationality, it was

an exercise of discretion which it did not have. The language of the Agreement itself was a


                                         3
          Case 1:21-cv-01371-JDB Document 1 Filed 05/18/21 Page 4 of 8




mandate: for questions of nationality, the United States "shall rely on the sworn statement of

nationality." The use of the word "shall" instead of "may" makes clear that it is not a discretionary

decision as to whether an affidavit will be accepted. In other words, a declaration on one’s honor

as to nationality is sufficient to establish that element of claim eligibility. In the original claim

form, Mrs. Schieber swore that the information in the application, including the information that

her father was stateless, was true and correct. The affidavit which she signed and provided is in

the form specifically required in accordance with the terms of the Agreement. See ECF No. 15-2,

Article 6. Moreover, upon information and belief, the claims of other claimants who provided no

more than sworn statements in support of their claims were approved by State, even where the

Agreement did not specify a presumption of truth of a sworn statement as it does for such

statements of nationality. Failure to treat Plaintiff Schieber in accordance with the terms of the

Agreement and to treat her claim differently than those of other claimants whose sworn statements

were accepted as true in lieu of documentary evidence was arbitrary and capricious.

       12. Mrs. Schieber provided a second affidavit, again swearing that her father was stateless,

that he passed away in 1964, and that she did not have a copy of his death certificate.

       13.    State has also arbitrarily and capriciously refused to accept basic principles of

evidence. The Federal Rules of Evidence permit the admissibility of sworn affidavits by persons

having personal knowledge of the facts. (Fed. R. Evid. 602). Affidavits are admissible to prove

an asserted fact in the absence or unavailability of public documents that could establish that fact.

(See also Fed. R. Evid. 803(10) and 1004 (b). After more than 55 years, no death certificate has

been located. Mrs. Schieber has personal knowledge of the date of her father’s death. State has

not identified any public document relating to the death of her father that would contradict Mrs.


                                        4
           Case 1:21-cv-01371-JDB Document 1 Filed 05/18/21 Page 5 of 8




Schieber’s sworn statement that he died in 1964.

       14. In addition, undersigned counsel, Stephen Rodd (“Counsel”), representing Mrs.

Schieber in connection with her claim, also provided to State a letter regarding the difficulty

involved in trying to prove statelessness. In an analysis of the 1954 Convention Relating to the

Status of Stateless Persons (“1954 Convention”), Carol Batchelor, Director of the Division of

International Protection of the UN Refugee Agency stated "[p]roving statelessness is like

establishing a negative. The individual must demonstrate something that is not there." No country

issues a document saying that an individual is not a citizen of such country.

       15. In its letter, Counsel also cited specific provisions in the Handbook on Protection of

Stateless Persons published by the United Nations Human Rights Council. That handbook at

Paragraph 91 concludes that a finding of “statelessness would be warranted where it is considered

to a reasonable degree that an individual is not considered as a national by any State under

operation of its law.”

       16. Article 1.1 of the 1954 Convention points out that a "stateless person" means a person

who is not considered as a national by any State. There is typically no evidence, such as a passport

or identity card, that State could have considered in determining that Mrs. Schieber’s father was a

national of any state.

       17. State has no evidence or reason to dispute any of the information in the original claim

form or any of the information provided in the affidavits submitted. State’s decision that it simply

does not believe Mrs. Schieber, without any evidence to impeach her claims, is arbitrary and

capricious and contrary to established law and the terms of the Agreement.

       18. The Agreement requires that claimant’s statements of nationality in declarations of


                                       5
           Case 1:21-cv-01371-JDB Document 1 Filed 05/18/21 Page 6 of 8




honor be accepted. Sworn affidavits provided by Mrs. Schieber are sufficient to satisfy those

requirements. The Agreement also requires State to take in to account the objectives of the

Agreement, including in the first instance providing compensation to Holocaust deportation

victims and families. State’s actions in denying Plaintiff’s claims violate the objectives of the

Agreement and are clearly arbitrary and capricious and violate due process owed to Plaintiff.

        19. No judicial deference is due in this case to State’s conduct as an agency of the U.S.

because the Rejection and process leading to its denial of Plaintiff’s claim was not a reasonable

interpretation of the Agreement or any policy or regulation of State applicable to its review of

these claims.

                                    CLAIMS FOR RELIEF

       20. Plaintiff repeats and realleges Paragraphs 1 – 19 as if fully set forth herein.

       21. The facts alleged justify the overturning of the determination of State in the Rejection

as arbitrary and capricious pursuant to the APA and in violation of due process.

       22. The Rejection was a final action by the United States and its agency, State. Plaintiff

has no other adequate remedy at law.

       23. The Agreement by its terms supports the claims of this elderly Holocaust victim and

the primary purpose of the Agreement, making “fair and speedy payments to now elderly victims”

justifies a declaration that the claims of the Plaintiff should be approved.

       24. Based on the documents, treatises and evidence presented to State, the conclusions set

forth by State in the Rejection constitute arbitrary and capricious conduct and should be

overturned. Plaintiff should be declared eligible to receive compensation from the Holocaust

Deportation Fund.


                                        6
             Case 1:21-cv-01371-JDB Document 1 Filed 05/18/21 Page 7 of 8




                WHEREFORE, Plaintiff requests that this Court:

        1. Declare that the denial of Plaintiff’s claim was arbitrary and capricious and should be

overturned pursuant to the APA and DJA.

        2. Declare that, pursuant to the DJA, Plaintiff’s claims should be approved based on the

evidence provided by Plaintiff and the failure of Defendant to honor the terms of the Agreement,

particularly those defining eligibility and calling for fair and speedy payments to now elderly

victims;

        3. Declare that Plaintiff should receive compensation from the Holocaust Deportation

Fund in the amount that would otherwise be paid to her had she been initially approved as eligible,

including supplemental payments paid to all eligible claimants of the same claimant status as

Plaintiff.

        4. Grant such other and further relief as the Court shall deem just, equitable and proper.

Dated: May 18, 2021




By: _______/s/ Elisabeth Kidder
Marc E. Miller, DC Bar #948372
mmiller@watkinsonmiller.com
Elisabeth Kidder, DC Bar #987508
lkidder@watkinsonmiller.com
Watkinson Miller PLLC
1100 New Jersey Avenue, SE
Suite 910
Washington, DC 20003
Main: (202) 842-2345 x230
Attorneys for Plaintiff




                                       7
Case 1:21-cv-01371-JDB Document 1 Filed 05/18/21 Page 8 of 8




                                 Of Counsel


                                 Harriet Tamen
                                 Law Offices of Harriet Tamen
                                 212 East 39th Street
                                 New York, NY 10016
                                 (212) 284-5262
                                 htamen@tamenlaw.com

                                 and

                                 Stephen T. Rodd
                                 Of counsel
                                 Abbey Spanier, LLP
                                 212 East 39th Street
                                 New York NY 10016
                                 (212) 889-3700 x533
                                 (917) 399-3108 (cell)
                                 srodd@abbeyspanier.com
                                 strodd47@gmail.com




                      8
